923 F.2d 871
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jeffrey MASSING, Administrator of the estate of ChristopherMassing, deceased;  Sandra Massing and JeffreyMassing, heirs at law of ChristopherMassing, deceased, Petitioner,v.The SECRETARY OF the DEPARTMENT OF HEALTH AND HUMANSERVICES, Respondent.
No. 90-5078.
United States Court of Appeals, Federal Circuit.
Nov. 27, 1990.
Withdrawn from bound volume; decision superseded by 1991 WL
19905.